20-3988
    In re: Maura Lynch
                              UNITED STATES COURT OF APPEALS
                                  FOR THE SECOND CIRCUIT

                                     SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY
ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION ASUMMARY ORDER@). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

                  At a stated term of the United States Court of Appeals for the Second Circuit,
    held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of
    New York, on the 3rd day of January, two thousand twenty-two.

    PRESENT:
                SUSAN L. CARNEY,
                RICHARD J. SULLIVAN,
                STEVEN J. MENASHI,
                      Circuit Judges.
    _____________________________________

    In re: Maura E. Lynch,

                      Debtor.
    _____________________________________

    Maura E. Lynch,

                               Debtor-Appellant,
                         v.                                               20-3988


    R. Kenneth Barnard,

                      Appellee.
    _____________________________________


    FOR DEBTOR-APPELLANT:                                          Maura E. Lynch, pro se, Sag
                                                                   Harbor, NY.

    FOR APPELLEE:                                                  Melanie A. FitzGerald, Gary
                                                                   F. Herbst, Lamonica Herbst
                                                                      & Maniscalco, LLP,
                                                                      Wantagh, NY.


        Appeal from a judgment of the United States District Court for the Eastern District of New

York (Seybert, J.).


        UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND

DECREED that the judgment of the district court is AFFIRMED.

        Appellant Maura E. Lynch, proceeding pro se, appeals the district court’s dismissal of her

appeal from a bankruptcy court decision ordering her evicted from her property. We assume the

parties’ familiarity with the underlying facts, the procedural history, and the issues on appeal.

        In a separate summary order filed today, we affirmed the district court’s dismissal of

Lynch’s appeal of a bankruptcy court order directing the sale of Lynch’s home in Sag Harbor, New

York. See Lynch v. Barnard, No. 19-2965 (2d Cir.). We affirm the district court’s dismissal of

Lynch’s appeal of the bankruptcy court’s eviction order for the same reasons, i.e., we perceive no

abuse of discretion in the district court’s action because it gave Lynch, an experienced pro se

litigant, ample opportunity to comply with its orders and Lynch failed to file a brief within the

time that the district court directed her to do so.

        We have considered Lynch’s remaining arguments and find them to be without merit.

Accordingly, we AFFIRM the judgment of the district court.


                                                FOR THE COURT:
                                                Catherine O’Hagan Wolfe, Clerk of Court